Appeals *1415from an order of the Supreme Court, Erie County (John A. Michalek, J), entered August 14, 2007 in a personal injury action. The order granted the motions of defendants Custom Topsoil, Inc. and RRC, Inc., individually and doing business as Village Flea Outlet, for summary judgment dismissing the complaint and cross claims against them.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present—Hurlbutt, J.P., Centra, Peradotto, Green and Gorski, JJ.